Name: Commission Regulation (EEC) No 2599/86 of 19 August 1986 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 8 . 86 Official Journal of the European Communities No L 235/9 COMMISSION REGULATION (EEC) No 2599/86 of 19 August 1986 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3502/85 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 22 August 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . t Done at Brussels, 19 August 1986. For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p. 26 . (2) OJ No L 335, 13 . 12 . 1985, p. 9 . No L 235/ 10 Official Journal of the European Communities 21 . 8 . 86 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF . Dr £ Irl Lit F1 £ 1.10 07.01-13 1 07.01-15 07.01 All New potatoes 23,54 1034 187,79 50,60 161,51 3184 16,70 34701 56,96 15,01 1.12 ex 07.01-21 1 ex 07.01-22 I ex 07.01 B I Broccoli 53,43 2345 425,70 113,66 367,20 7307 38,15 78047 128,14 35,31 1.14 07.01-23 07.01 B II White cabbages and red cabbages 35,18 1539 279,04 75,82 241,43 4731 24,92 51927 85,41 22,25 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 46,09 2023 366,69 99,08 315,49 6208 32,65 67972 111,48 29,49 1.20 07.01-31 ] 07.01-33 1 07.01 D I Cabbage lettuce 52,01 2285 414,84 111,78 356,78 7034 36,90 76657 125,83 33,16 1.22 ex 07.01-36 ex 07.01 D II Endives 45,63 1997 361,96 98,35 313,18 6137 32,33 67359 110,79 28,87 1.28 07.01-41 1 07.01-43 | 07.01 F I Peas 325,01 14200 2578,93 685,47 2228,74 44801 247,10 471801 772,41 222,25 1.30 07.01-451 07.01-47 J 07.01 F II Beans (of the species Phaseolus) 75,29 3307 600,27 161,56 516,43 10333 53,55 110908 181,96 48,16 1.32 ex 07.01-49 ex 07.01 F III Broad beans 24,63 1083 196,18 53,03 168,95 3307 17,44 36383 59,64 15,59 1.40 ex 07.01-54 ex 07.01 G II Carrots 8,58 376 68,35 18,25 58,96 1173 6,12 12532 20,57 5,66 1.50 ex 07.01-59 ex 07.01 G IV Radishes 110,47 4845 878,70 237,46 756,40 14893 77,93 162912 267,37 70,67 1.60 ex 07.01-63 ex 07.01 H Onions (other than wild onions and sets) 12,78 558 101,40 26,95 87,63 1761 9,71 18552 30,37 8,73 1.70 07.01-67 ex 07.01 H Garlic 258,19 11281 2048,74 544,55 1 770,54 35590 196,30 374804 613,61 176,56 1.74 1.80 ex 07.01-68 ex 07.01 IJ 07.01 K Leeks Asparagus : 35,69 1561 283,09 76,91 244,93 4800 25,28 52681 86,65 22,58 1.80.1 ex 07.01-71  green 439,25 19192 3485,50 92^,43 3012,20 60549 333,96 637651 1 043,94 300,39 1.80.2 ex 07.01-71  other 134,87 5925 1 075,31 289,42 925,12 18511 95,93 198678 325,95 86,27 1.90 07.01-73 07.01 L Artichokes 24,26 1065 193,01 52,15 166,06 3267 17,18 35778 58,67 15,52 1.100 07.01-751 07.01-77 ] 07.01 M Tomatoes 20,33 888 161,32 42,87 139,41 2802 15,45 29513 48,31 13,90 1.110 0.7.01-81 1 07.01-82 J 07.01 PI Cucumbers 57,16 2509 454,73 122,87 391,24 7698 40,49 84292 138,24 36,57 1.112 07.01-85 07.01 Q II Chantarelles 853,60 37296 6773,34 1 800,34 5853,59 117665 648,99 1239142 2028,68 583,74 1.118 07.01-91 07.01 R Fennel 24,65 1081 196,10 52,99 168,81 3323 17,39 36357 59,67 15,77 1.120 07.01-93 07.01 S Sweet peppers 59,06 2580 468,68 124,57 405,04 8141 44,90 85742 140,37 40,39 1.130 07.01-97 07.01 T II Aubergines 39,08 1707 310,16 82,43 268,04 5388 29,71 56741 92,89 26,73 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 31,06 1366 247,45 66,89 213,10 4172 21,99 45890 75,23 19,67 1.150 ex 07.01-99 ex 07.01 Till Celery stalks and leaves 48,68 2138 388,12 104,46 333,91 6681 34,62 71711 117,65 31,14 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh , whole 68,69 3005 544,85 148,04 471,42 9239 48,66 101393 166,77 43,46 2.10 08.01-31 ex 08.01 B Bananas, fresh 43,85 1916 347,99 92,49 300,74 6045 33,34 63664 104,22 29,99 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 58,48 2555 464,07 123,34 401,05 8061 44,46 84899 138,99 39,99 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 122,38 5347 971,10 258,11 839,24 16869 93,04 177658 290,85 83,69 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 143,24 6258 1 136,65 302,1 1 982,30 19745 108,90 207943 340,43 97,95 2.50 08.02 A I Sweet oranges, fresh : \|| |||| ||\ / 2.50.1 08.02-02 08.02-06 08.02-12 08.02-16  Sanguines and semi ­ sanguines 43,28 1900 344,34 93,04 296,26 5829 30,66 63829 104,68 27,69 21 . 8 . 86 Official Journal of the European Communities No L 235/ 11 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 53,29 2328 422,85 112,39 365,43 7345 40,51 77359 126,64 36,44 2.50.3 08.02-05li || IIIlIIIIIIIIII 08.02-09 08.02-15 08.02-19  others 40,24 1758 319,34 84,88 275,98 5547 30,59 58422 95,64 27,52 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 42,07 1846 335,16 89,49 289,10 5753 30,04 61448 100,88 27,79 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 54,83 2395 435,12 115,65 376,03 7558 41,69 79602 130,32 37,50 2.60.3 08.02.28 08.02 B I  Clementines 84,26 3681 668,65 177,72 577,86 11615 64,06 122327 200,27 57,62 2.60.4 08.02-34 1 08.02-37 | ex 08.02 B II  Tangerines and others 57,46 2510 455,95 121,19 394,04 7920 43,68 83415 136,56 39,29 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 51,33 2242 407,33 108,26 352,01 7076 39,02 74518 121,99 35,10 2.80 ex 08.02 D Grapefruit, fresh : ||IIIl|| \ 2.80.1 ex 08.02-70\  white 49,17 2148 390,18 103,71 337,20 6778 37,38 71 381 116,86 33,62 2,80.2 ex 08.02-70Il  pink 62,62 2736 496,94 132,08 429,46 8632 47,61 90913 148,84 42,82 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 148,99 6510 1 182,29 314,25 1021,75 20538 113,28 216293 354,10 101,89 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 64,87 2834 514,75 136,82 444,86 8942 49,32 94172 154,17 44,36 2.95 08.05-50 08.05 C Chestnuts 84,23 3686 668,1 1 181,53 578,07 11329 59,67 124330 204,50 53,29 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 73,07 3192 579,86 154,12 501,12 10073 55,56 106083 173,67 49,97 2.110 08.06-33|| ||\II|| II || 08.06-35 08.06-37 08.06-38 08.06 B II Pears 48,54 2121 385,22 102,39 332,91 6692 36,91 70473 115,37 33,19 2.120 08.07-10 08.07 A Apricots 50,58 2209 401,35 106,67 346,85 6972 38,45 73424 120,20 34,58 2.130 ex 08.07-32 ex 08.07 B Peaches 50,87 2232 405,24 108,20 349,56 6956 36,32 74297 121,98 33,61 2.140 ex 08.07-32 ex 08.07 B Nectarines 35,60 1555 282,54 75,10 244,17 4908 27,07 51690 ¢ 84,62 .24,35 2.150 08.07-51 1 08.07-55 | 08.07 C Cherries 88,56 3890 706,11 190,05 607,49 12155 62,99 130463 214,04 56,65 2.160 08.07-71 1 08.07-75 1 08.07 D Plums 73,84 3226 585,98 155,75 506,41 10179 / 56,14 107202 175,50 50,50 2.170 08.08-11 1 08.08-15 J 08.08 A Strawberries 76,45 3355 608,18 164,33 523,28 10297 54,16 112738 184,89 48,92 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 113,86 4975 903,50 240,15 780,82 15695 86,57 165291 270,60 77,86 2.180 08.09-11 ex 08.09 Water melons 30,14 1317 239,20 63,58 206,72 4155 22,91 43761 71,64 20,61 2.190 ex 08.09 Melons (other than water melons) : \ 2.190.1 ex 08.09-19  Amarillo, Cuper, Honey Dew, Onteniente , Piel de Sapo, Rochet, Tendral 26,18 1144 207,77 55,22 179,56 3609 19,90 38011 62,23 17,90 2.190.2 ex 08.09-19I  other 59,22 2587 469,91 124,90 406,10 8163 45,02 85968 140,74 40,49 2.195 ex 08.09-90 ex 08.09 Pomegranates 194,45 8496 1 542,96 410,11 1 333,44 26804 147,83 282275 462,13 132,97 2.200 ex 08.09-90 ex 08.09 Kiwis 212,08 9266 1 682,86 447,30 1 454,35 29234 161,24 307870 504,03 145,03 2.202 ex 08.09-90 ex 08.09 Khakis 198,36 8706 1 577,95 426,36 1 357,65 26715 140,52 292500 479,72 126,92 2.203 ex 08.09-90 ex 08.09 Lychees 325,59 14226 2583,56 686,70 2232,74 44881 247,54 472646 773,80 222,65